                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



FREDDIE WILLIAMS,

                           Plaintiff,

          v.                                    CASE NO. 19-3002-SAC

KAYLA ROEHLER,

                           Defendant.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff, a pretrial detainee held at the Wyandotte County Jail,

proceeds pro se and in forma pauperis.

                         Factual background

     Plaintiff names an assistant district attorney as the sole

defendant in this action. He claims he is being held on false charges

and complains the defendant made false statements in court to obstruct

justice and force him to enter a guilty plea. He asserts claims of

obstruction, perjury, and prosecutorial misconduct.
     Plaintiff seeks the dismissal of his criminal case, monetary

damages, and immediate release.

                         Screening standard

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the
complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).
     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

                              Analysis

     The Court has examined the complaint and finds this matter is

subject to dismissal. First, the defendant prosecutor is entitled to

absolute immunity from damages arising from her action as an advocate

for the State. Imbler v. Pachtman, 424 U.S. 409, 430-32 (1976). “The

‘public trust of the prosecutor’s office would suffer’ were the

prosecutor to have in mind his ‘own potential’ damages ‘liability’

when making prosecutorial decisions – as he might well were he subject

to § 1983 lability.” Van de Kamp v. Goldstein, 555 U.S. 335, 341-42

(2009)(quoting Imbler, 424 U.S. at 424).

     In considering whether a prosecutor’s actions are shielded by

this immunity, the Court must consider whether the conduct in question

is “intimately associated with the judicial phase of the criminal

process.” Imbler, 424 U.S. at 430-31. Here, the conduct challenged
by plaintiff concerns the prosecutor’s statements and argument to the

state district court. Because these actions are integral to the

judicial phase of the plaintiff’s criminal case, they are within the

sphere of conduct protected by prosecutorial immunity, and the

plaintiff’s claims against the defendant must be dismissed.

     Although plaintiff’s claims under § 1983 against the named

defendant fails due to the prosecutorial immunity described, to the

extent he seeks the dismissal of his criminal case, his federal remedy
is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500

(1973).
     However, while a prisoner who challenges his detention may

proceed pretrial under 28 U.S.C. § 2241, “[a] habeas petitioner is

generally required to exhaust state remedies” before proceeding under

that provision. Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000).

Because plaintiff does not suggest that he has presented his claims

in the state courts, this matter, even if construed as a petition for

habeas corpus, would be subject to dismissal.

                             Conclusion

     For the reasons set forth, the Court dismisses this § 1983 action

against defendant Roehler for failure to state a claim for relief due

to her prosecutorial immunity.

     This dismissal is without prejudice to plaintiff’s pursuit of

relief in habeas corpus upon exhaustion of state court remedies.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

     IT IS SO ORDERED.

     DATED:   This 10th day of January, 2019, at Topeka, Kansas.


                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
